Case 1:18-cv-00502-JAO-KJM Document 103 Filed 03/23/21 Page 1 of 34          PageID #:
                                   2271



                   IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII


  YA-WEN HSIAO,                               Civil No. 18-00502 JAO-KJM

               Plaintiff,                     ORDER GRANTING PLAINTIFF’S
                                              MOTION FOR PRELIMINARY
        vs.                                   INJUNCTION

  AL STEWART, Acting Secretary of
  Labor,

               Defendant.


               ORDER GRANTING PLAINTIFF’S MOTION FOR
                      PRELIMINARY INJUNCTION

       This case concerns the Department of Labor’s (“DOL”) denial of an

 application for permanent employment certification, which pro se Plaintiff Ya-

 Wen Hsiao (“Plaintiff”) challenges under the Administrative Procedure Act

 (“APA”), 5 U.S.C. § 704. Plaintiff presently requests a preliminary injunction

 ordering Defendant Al Stewart (“Defendant”) to administratively reopen her case

 and directing the Board of Alien Labor Certification Appeals (“BALCA”) to

 immediately certify that University of Hawaii on behalf of Ya-Wen Hsiao, 2012-

 PER-02131, is open until this Court issues its final order. For the following

 reasons, the Court GRANTS Plaintiff’s Motion for Preliminary Injunction

 (“Motion”).
Case 1:18-cv-00502-JAO-KJM Document 103 Filed 03/23/21 Page 2 of 34           PageID #:
                                   2272



                                  BACKGROUND

 I.    Factual History

       Plaintiff is an “alien” who lives in Honolulu, Hawai‘i. ECF No. 35 at 6 & ¶

 1. On January 13, 2011, her employer, the University of Hawai‘i John A. Burns

 School of Medicine (“UH”), filed an Application for Permanent Employment

 Certification (“labor certification application”) on her behalf with the Department

 of Labor (“DOL”), for an Educational Technology Specialist position. Id. ¶ 2.

       On March 23, 2012, the Certifying Officer (“CO”) denied the application on

 the grounds that UH (1) provided inadequate proof that the job advertisement was

 posted on a website and (2) presented evidence showing the advertisement offered

 less favorable terms and conditions of employment to non-foreigners than to

 Plaintiff. Id. ¶ 9. UH requested reconsideration, which was denied on April 30,

 2012. Id. ¶¶ 10, 13.

       The CO then forwarded the case and appeal file to BALCA. Id. ¶ 16. In its

 briefing to BALCA, UH argued that the second ground for denial undercut the first

 ground for denial and that the appeal file contained evidence to prove that it posted

 the job advertisement on a website. Id. ¶ 20. UH further argued that as a bona fide

 recruitment, the advertisement did not offer terms more favorable to Plaintiff. Id. ¶

 21.




                                           2
Case 1:18-cv-00502-JAO-KJM Document 103 Filed 03/23/21 Page 3 of 34          PageID #:
                                   2273



        On November 16, 2016, a three-judge panel from BALCA affirmed the

 denial of the application based on the first ground and consequently declined to

 address the second ground. Id. ¶¶ 22–23. UH requested en banc review, which

 BALCA denied on March 29, 2017. Id. ¶¶ 24, 27.

        Plaintiff filed a Freedom of Information Act (“FOIA”) request on May 1,

 2017, seeking information related to the en banc process. Id. ¶ 30. Administrative

 Law Judge (“ALJ”) Paul Almanza responded, explaining that ALJs on the panel

 had previously used a vote sheet to record a “yes” or “no” vote; the order denying

 en banc review did not list the judges who reviewed the petition; and en banc

 voting procedures are not published. Id. ¶ 31.

        The next month, UH filed a Pro Se Motion for Relief from Judgment and

 Order with the Chief ALJ and BALCA Chair, arguing that en banc procedures

 were not published and that it was not notified of changes to the en banc

 procedures. Id. ¶¶ 32–33. The Chief ALJ denied the Motion and barred UH from

 presenting further issues. Id. ¶¶ 44, 51.

        On November 6, 2018, Plaintiff received notification from UH that her

 employment would terminate on November 1, 2019, the date her visa expired,

 because it could not renew her H1-B visa nor proceed with the labor certification.

 Id. ¶ 54.




                                             3
Case 1:18-cv-00502-JAO-KJM Document 103 Filed 03/23/21 Page 4 of 34           PageID #:
                                   2274



 II.   Procedural History

       Plaintiff commenced this action on December 26, 2018. On March 4, 2019,

 Defendant filed a Motion to Dismiss for Lack of Jurisdiction. ECF No. 13. On

 June 7, 2019, the same day as the hearing on the Motion to Dismiss, Plaintiff filed

 a Motion for Temporary Injunction. ECF Nos. 28–29. The Court deferred ruling

 on the Motion for Temporary Injunction until it ruled on the Motion to Dismiss.

 ECF No. 30.

       On June 28, 2019, the Court granted the Motion to Dismiss, dismissing

 Plaintiff’s claims with leave to amend. ECF No. 31.

       On July 19, 2019, Plaintiff filed another Motion for Temporary Injunction

 and a First Amended Complaint (“FAC”). ECF Nos. 34–35. The FAC asserts the

 following claims: Count 1 – the denial of the labor certification violated the APA

 and deprived Plaintiff of applying for permanent residence, which caused her to

 face the imminent threat of losing her employment and becoming out-of-status;

 Count 2 – the en banc denial was in bad faith because the procedures were

 arbitrary, capricious and failed to comply with applicable law; Count 3 – Plaintiff’s

 Fifth Amendment due process rights were violated because notice of substantive

 changes to en banc procedures was not provided, the case was adjudicated by a




                                          4
Case 1:18-cv-00502-JAO-KJM Document 103 Filed 03/23/21 Page 5 of 34          PageID #:
                                   2275



 biased tribunal, and the facts were falsified;1 Count 4 – the Chief ALJ and BALCA

 Chair engaged in abusive behavior toward Plaintiff and UH by misrepresenting

 arguments in the Pro Se Motion for Relief from Order and Judgment and the order

 denying the Motion was arbitrary, capricious and an abuse of discretion; Count 5 –

 the injustices caused by DOL irreparably harmed Plaintiff; and Count 6 – the CO’s

 second basis for denial is not supported by the regulations articulated by BALCA

 in other cases.

       Defendant filed a Motion to Dismiss Amended Complaint and Opposition to

 Plaintiff’s Motion for Temporary Injunction on August 5, 2019. ECF No. 41.

       On September 23, 2019, the Court issued an Order Granting Defendant’s

 Motion to Dismiss (“Dismissal Order”), concluding that Plaintiff lacked

 constitutional and prudential standing. ECF No. 51. Judgment entered the same

 day. ECF No. 52.

       Plaintiff appealed. ECF No. 53. During the pendency of the appeal,

 Plaintiff requested emergency injunctive relief from the Ninth Circuit. The Ninth

 Circuit granted her request, ordering DOL to stay entry of its final judgment in

 BALCA case number 2012-PER-02131 so that the labor certification at issue

 remained pending until the issuance of the mandate for Plaintiff’s appeal. ECF No.



 1
   According to Plaintiff, BALCA misrepresented UH’s response date to the audit
 requested by the CO. ECF No. 35 ¶ 120.
                                          5
Case 1:18-cv-00502-JAO-KJM Document 103 Filed 03/23/21 Page 6 of 34           PageID #:
                                   2276



 60 at 1. On July 13, 2020, the Ninth Circuit issued a memorandum vacating the

 Dismissal Order and remanding the case. See Hsiao v. Scalia, 821 F. App’x 680,

 683 (9th Cir. 2020); ECF No. 61 at 5. It determined that Plaintiff has Article III

 and prudential standing. Id.

       Defendant filed a Partial Motion to Dismiss Amended Complaint on

 December 2, 2020. ECF No. 73. Shortly before the hearing on the Motion to

 Dismiss, Plaintiff filed the present Motion. ECF No. 84. The Court initially

 directed Defendant to file a memorandum addressing whether Plaintiff should

 receive the same injunctive relief granted by the Ninth Circuit and/or whether he

 would be agreeable to the same relief pending the resolution of this action. ECF

 No. 86. After reviewing Defendant’s response, ECF No. 88, the Court scheduled a

 hearing. ECF No. 89. Plaintiff then filed a First Motion to Advance Motion for

 Preliminary Injunction Hearing, which the Court granted. ECF Nos. 92, 93.

       On March 3, 2021, the Court issued an Order Granting Defendant’s Partial

 Motion to Dismiss Amended Complaint, dismissing Plaintiff’s Fifth Amendment

 Claim with leave to amend.2 ECF No. 94.

       Defendant filed his Opposition to the present Motion on March 3, 2021.

 ECF No. 95. Plaintiff filed her Reply on March 8, 2021. ECF No. 97. The Court



 2
   Notably, the APA claims at the core of this case remain regardless of whether
 Plaintiff successfully amends her due process claim.
                                           6
Case 1:18-cv-00502-JAO-KJM Document 103 Filed 03/23/21 Page 7 of 34                PageID #:
                                   2277



 held a hearing on March 19, 2021. ECF No. 100. On March 22, 2021, Plaintiff

 filed a Second Amended Complaint. ECF No. 102.

                                 LEGAL STANDARD

       Federal Rule of Civil Procedure (“FRCP”) 65(a) allows courts to issue

 preliminary injunctions. “[The] purpose of a preliminary injunction . . . is to

 preserve the status quo and the rights of the parties until a final judgment issues in

 the cause.” Ramos v. Wolf, 975 F.3d 872, 887 (9th Cir. 2020) (alterations in

 original) (internal quotation marks and citation omitted).

       To obtain preliminary injunctive relief, a plaintiff must establish: (1) a

 likelihood of success on the merits, (2) a likelihood of irreparable harm in the

 absence of preliminary relief, (3) the balance of equities tips in favor of the

 plaintiff, and (4) an injunction is in the public interest. See Winter v. Nat. Res. Def.

 Council, Inc., 555 U.S. 7, 20 (2008) (citations omitted). Where, as here, the

 government is a party, the last two factors merge. See Drakes Bay Oyster Co. v.

 Jewell, 747 F.3d 1073, 1092 (9th Cir. 2014).

       The Ninth Circuit also employs a “sliding scale” approach to preliminary

 injunctions, under which “the elements of the preliminary injunction test are

 balanced, so that a stronger showing of one element may offset a weaker showing

 of another.” All. for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir.

 2011). Under this “serious questions” standard, the preliminary injunction factors


                                            7
Case 1:18-cv-00502-JAO-KJM Document 103 Filed 03/23/21 Page 8 of 34             PageID #:
                                   2278



 are weighed “on a sliding scale, such that where there are only ‘serious questions

 going to the merits’—that is, less than a ‘likelihood of success’ on the merits—a

 preliminary injunction may still issue so long as ‘the balance of hardships tips

 sharply in the plaintiff’s favor’ and the other two factors are satisfied.” Ramos,

 975 F.3d at 887–88 (some internal quotation marks and citation omitted).

       Independently, the APA authorizes the reviewing court, “[o]n such

 conditions as may be required and to the extent necessary to prevent irreparable

 injury . . . [to] issue all necessary and appropriate process to postpone the effective

 date of an agency action or to preserve status or rights pending conclusion of the

 review proceedings.” 5 U.S.C. § 705; see also Bakersfield City Sch. Dist. v. Boyer,

 610 F.2d 621, 624 (9th Cir. 1979) (“The agency or the court may postpone or stay

 agency action pending such judicial review.” (citing 5 U.S.C.

 § 705)).

                                     DISCUSSION

        Plaintiff asks the Court for a preliminary injunction ordering (1) Defendant

 to administratively reopen the labor certification application and (2) BALCA to

 immediately issue her and UH a certification that BALCA case 2012-PER-02131

 is open until this Court issues its final order.3 ECF No. 84 at 9.


 3
   This is the same relief she previously requested from the Ninth Circuit pending
 her appeal. Although the Ninth Circuit granted her relief, it came in the form of a
                                                                      (continued . . .)
                                            8
Case 1:18-cv-00502-JAO-KJM Document 103 Filed 03/23/21 Page 9 of 34            PageID #:
                                   2279



 I.    Effect of Injunctive Relief on Jurisdiction

       As a preliminary matter, the Court addresses Defendant’s contention that

 should Plaintiff’s requested relief be granted, jurisdiction would be lacking — and

 that it was likely lost when the Ninth Circuit granted such relief4 — because

 BALCA’s decision would lose its finality. ECF No. 95 at 21–23. “Under the

 APA, agency action is subject to judicial review only when it is either: (1) made

 reviewable by statute; or (2) a ‘final’ action ‘for which there is no other adequate

 remedy in a court.’” Cabaccang v. U.S. Citizenship & Immigr. Servs., 627 F.3d

 1313, 1315 (9th Cir. 2010) (quoting 5 U.S.C. § 704)). To be final, an agency

 action must “(1) ‘mark the consummation of the agency’s decisionmaking process’

 and (2) ‘be one by which rights or obligations have been determined, or from

 which legal consequences will flow.’” Or. Nat. Desert Ass’n v. U.S. Forest Serv.,

 465 F.3d 977, 982 (9th Cir. 2006) (citation omitted); see Cabaccang, 627 F.3d at

 1315 (“The imposition of an obligation or the fixing of a legal relationship is the



 (. . . continued)
 stay of the entry of final judgment so that her labor certification application
 remained pending until the issuance of the mandate for her appeal. ECF No. 60 at
 1. For the purposes of this Order, the Court references the requested relief in the
 same terms granted by the Ninth Circuit, as a stay is in accord with 5 U.S.C.
 § 705.
 4
   Notably, Defendant did not raise this argument in opposing Plaintiff’s request for
 emergency injunctive relief before the Ninth Circuit, nor at any time during the
 pendency of the appeal.
                                           9
Case 1:18-cv-00502-JAO-KJM Document 103 Filed 03/23/21 Page 10 of 34             PageID #:
                                    2280



 indicium of finality in the administrative process.” (citation omitted)). The

 primary “question is whether the agency has completed its decisionmaking

 process, and whether the result of that process is one that will directly affect the

 parties.” Or. Nat. Desert, 465 F.3d at 982 (internal quotation marks and citation

 omitted). Interpreting the finality element pragmatically and with flexibility,

 courts consider whether the action (1) “amounts to a definitive statement of the

 agency’s position,” (2) “has a direct and immediate effect on the day-to-day

 operations of the subject party,” or (3) requires immediate compliance with its

 terms. Id. (internal quotation marks and citations omitted).

       Here, the Court finds that ordering DOL to stay entry of its final judgment so

 that the labor certification at issue remains pending would not cause the DOL’s

 decision to lose its finality. The decision still consummates DOL’s

 decisionmaking process, in which the parties’ rights were determined and from

 which legal consequences flow. And even if the entry of the final judgment is

 stayed, DOL already completed its decisionmaking process, the outcome of which

 directly affected the parties. The DOL’s denial is the “last word on the matter,” id.

 at 984 (internal quotation marks and citation omitted), and an administrative stay

 would not change that. At the hearing, defense counsel conceded that the stay

 would not change the parties’ rights.




                                           10
Case 1:18-cv-00502-JAO-KJM Document 103 Filed 03/23/21 Page 11 of 34            PageID #:
                                    2281



       Defendant cites multiple cases for the proposition that district courts are

 deprived of jurisdiction when administrative proceedings are reopened because a

 final agency action no longer exists. ECF No. 95 at 23. These cases are non-

 binding and inapposite. They all involved the agency’s sua sponte reopening of

 H1-B visa applications to seek further information and conduct further review,

 which rendered the denials non-final. See Utah Life Real Est. Grp., LLC v. U.S.

 Citizenship & Immigr. Servs., 259 F. Supp. 3d 1294, 1296–97, 1300 (D. Utah

 2017); Net-Inspect, LLC v. U.S. Citizenship & Immigr. Servs., No. C14-1514JLR,

 2015 WL 880956, at *1, 4–5 (W.D. Wash. Mar. 2, 2015); True Cap. Mgmt., LLC

 v. U.S. Dep’t of Homeland Sec., No. 13-261 JSC, 2013 WL 3157904, at *1, 3

 (N.D. Cal. June 20, 2013).5 In turn, the lack of finality caused the courts to lose

 jurisdiction. See Utah Life, 259 F. Supp. 3d at 1300; Net-Inspect, 2015 WL

 880956, at *5; True Cap. Mgmt, 2013 WL 3157904, at *4.

       The policy underlying the deprivation of jurisdiction is sound, as judicial

 economy is not served by simultaneous review of agency decisions by two



 5
   In a memorandum disposition, the Ninth Circuit similarly concluded that where
 the United States Citizenship and Immigration Services vacated the denial of an I-
 130 visa petition and reopened the proceedings, the denial was no longer a “final
 agency action” pursuant to 5 U.S.C. § 704. See Bhasin v. U.S. Dep’t of Homeland
 Sec., 413 F. App’x 983, 985 (9th Cir. 2011). But as with the other cases, the
 circumstances are distinguishable because the agency voluntarily vacated its
 decision and reopened the proceedings.

                                           11
Case 1:18-cv-00502-JAO-KJM Document 103 Filed 03/23/21 Page 12 of 34              PageID #:
                                    2282



 governmental bodies, especially when conflicting rulings may issue. See Acura of

 Bellevue v. Reich, 90 F.3d 1403, 1408–09 (9th Cir. 1996). But no such concerns

 exist here. The entry of the final judgment would be stayed at the Court’s

 direction, for the purpose of maintaining the status quo, and would not reopen the

 labor certification application for further consideration. As later discussed, the

 APA contemplates such circumstances and authorizes relief pending a court’s

 review of agency action. See 5 U.S.C. § 705.

       Given the Court’s determination that the labor certification denial would

 retain its finality even if the entry of final judgment is stayed,6 granting this Motion

 would not deprive the Court of jurisdiction.7



 6
   Even if the stay extinguished the finality of BALCA’s decision, it is not clear
 that the Court would lose jurisdiction. A conflict exists within the Ninth Circuit
 about whether a lack of finality is a jurisdictional defect. Compare Idaho
 Watersheds Project v. Hahn, 307 F.3d 815, 830 (9th Cir. 2002) (holding that “the
 fact that an agency decision is not final under the APA is not a defect in subject
 matter jurisdiction” (footnote omitted)), abrogated on other grounds by Winter,
 555 U.S. 7, and Bhasin, 413 F. App’x at 985 (holding that a non-final agency
 action failed to state a claim under the APA), with Fairbanks N. Star Borough v.
 U.S. Army Corps of Eng’rs, 543 F.3d 586, 591 (9th Cir. 2008) (“Because finality is
 a jurisdictional requirement to obtaining judicial review under the APA, the district
 court correctly dismissed Fairbanks’ action.” (citation omitted)).
 7
   Defendant submits that were the Court to grant the Motion, the appropriate
 remedy would be to reopen the labor certification action and remand to ensure that
 proper recruitment is conducted. ECF No. 95 at 23. Not only would this
 suggested remedy effectively amount to a “redo” at the administrative level, this
 additional step would deprive the Court of jurisdiction. Because the Court retains
 jurisdiction even if it grants Plaintiff’s requested relief, there is no basis to remand.
                                            12
Case 1:18-cv-00502-JAO-KJM Document 103 Filed 03/23/21 Page 13 of 34             PageID #:
                                    2283



 II.   Plaintiff Is Entitled to Injunctive Relief

       Plaintiff argues that she is entitled to the requested injunctive relief pursuant

 to the law of the case doctrine because the Ninth Circuit already granted her such

 relief during the pendency of her appeal. ECF No. 84 at 4–5. In addition, Plaintiff

 contends that she satisfies the Winter v. Natural Resources Defense Council, Inc.

 factors. Id. at 5–6.

       Defendant counters that the Court need not award the same injunctive relief

 because the law of the case doctrine is inapplicable at the preliminary injunction

 phase, where, as here, the Ninth Circuit made no conclusions on pure issues of law

 and did not consider whether Plaintiff is entitled to preliminary injunctive relief

 while pursuing the case on its merits. ECF No. 88 at 2–6. Defendant also

 challenges the availability of the requested relief. ECF No. 95 at 13–15, 19.

       A.     Law of the Case Doctrine

       The law of the case doctrine “generally provides that ‘when a court decides

 upon a rule of law, that decision should continue to govern the same issues in

 subsequent stages in the same case,’” Askins v. U.S. Dep’t of Homeland Sec., 899

 F.3d 1035, 1042 (9th Cir. 2018) (some internal quotation marks omitted) (quoting

 Musacchio v. United States, __ U.S. __, 136 S. Ct. 709, 716 (2016), and “applies

 most clearly where an issue has been decided by a higher court; in that case, the

 lower court is precluded from reconsidering the issue and abuses its discretion in


                                           13
Case 1:18-cv-00502-JAO-KJM Document 103 Filed 03/23/21 Page 14 of 34            PageID #:
                                    2284



 doing so except in [certain] limited circumstances.” Id. (citations omitted). “The

 doctrine encourages the conservation of limited judicial resources and promotes

 consistency by allowing court decisions to govern the same issues in subsequent

 stages of the same case.” E. Bay Sanctuary Covenant v. Trump, 950 F.3d 1242,

 1261 (9th Cir. 2020) (citation omitted).

       Defendant relies on Center for Biological Diversity v. Salazar, 706 F.3d

 1085, 1090 (9th Cir. 2013), for the proposition that the law of the case doctrine is

 inapplicable at the preliminary injunction phase. ECF No. 88 at 3–4. However,

 Center for Biological Diversity discussed the applicability of the doctrine where a

 prior Ninth Circuit panel affirmed the district court’s denial of a preliminary

 injunction motion. 706 F.3d at 1090; see also E. Bay Sanctuary Covenant, 950

 F.3d at 1262 (“Our review of district court orders denying or granting preliminary-

 injunction requests . . . does not typically become law of the case; the record before

 a later panel may materially differ from the record before the first panel, such that

 the first panel’s decision eventually provides ‘little guidance as to the appropriate

 disposition on the merits.’” (citation omitted)). Here, the Court did not issue a

 preliminary injunction order that was reviewed on appeal.8 Instead, on the same

 record currently before the Court, the Ninth Circuit granted emergency injunctive



 8
   Were that the case, additional facts could change the outcome at a later stage in
 the litigation.
                                            14
Case 1:18-cv-00502-JAO-KJM Document 103 Filed 03/23/21 Page 15 of 34               PageID #:
                                    2285



 relief pending the disposition of the appeal. Plaintiff requests identical relief for

 the same reasons presented to the Ninth Circuit and Defendant’s Opposition

 contains the same legal counter arguments, save for his jurisdictional argument.

       The Court recognizes that the appeal was limited to Plaintiff’s standing, and

 not the underlying merits. But the parties both addressed the underlying merits,

 not standing, in evaluating Plaintiff’s entitlement to injunctive relief. Thus,

 whether or not the law of the case doctrine mandates the same outcome, the Court

 cannot disregard the Ninth Circuit’s award of relief. Cf. E. Bay Sanctuary

 Covenant, 950 F.3d at 1262 (“A later merits panel should not ‘lightly overturn a

 decision made by a motions panel,’ but ‘we do not apply the law of the case

 doctrine as strictly in that instance as we do when a second merits panel is asked to

 reconsider a decision reached by the first merits panel on an earlier appeal.’”

 (citation omitted)). Because the Ninth Circuit’s order contains no analysis, it is

 unclear if the ruling was limited to Plaintiff’s likelihood of success on appeal. As

 such, the Court independently assesses Plaintiff’s entitlement to injunctive relief,

 mindful of the Ninth Circuit’s ruling in the affirmative.

       B.     Availability of Requested Remedy

       Defendant disputes the Court’s authority to grant the requested relief,

 arguing that the relief is unrelated to Plaintiff’s claims and barred by the APA.

 ECF No. 95 at 13–15, 19. Although Defendant’s position is significantly


                                           15
Case 1:18-cv-00502-JAO-KJM Document 103 Filed 03/23/21 Page 16 of 34            PageID #:
                                    2286



 undermined by the fact that the Ninth Circuit granted Plaintiff the identical relief

 she seeks now, the Court nevertheless addresses each contention.

              1.     Relationship between Injunctive Relief and Claims

       Mischaracterizing the nature of the relief sought, Defendant proffers that an

 extension of Plaintiff’s H1-B visa pursuant to the American Competitiveness in the

 21st Century Act (“AC21”) § 1069 is unrelated to her claims. ECF No. 95 at 13–

 14. In particular, Defendant contends that this action merely concerns the DOL’s

 denial of the labor certification application and BALCA’s affirmance of the denial

 and does not implicate AC21 § 106. Id. at 14. This assertion of unrelatedness is

 disingenuous, as Plaintiff unequivocally alleges throughout her FAC that

 Defendant’s actions preclude UH from extending her employment — which it did

 for 13 years prior to 2019 — and her employment will be terminated as a result.

 ECF No. 35 ¶¶ 54, 73. Moreover, Plaintiff claims that she is unable to change

 employers — one sponsoring an H1-B visa or otherwise — because she is beyond



 9
   “[T]he provisions contained in this rule reflect a clear congressional mandate
 with respect to H-1B beneficiaries who are pursuing LPR status, but face long
 waits due to backlogs resulting from the statutory limits on immigrant visas or
 certain other adjudication or processing delays.” See Retention of EB-1, EB-2, and
 EB-3 Immigrant Workers and Program Improvements Affecting High-Skilled
 Nonimmigrant Workers, 81 Fed. Reg. 82398, 82413 (Nov. 18, 2016). By enacting
 AC21, “Congress authorized these individuals to remain in the United States
 beyond their initial 6-year period of authorized admission.” Id. (citing AC21
 104(c) and 106(a) and (b)).

                                           16
Case 1:18-cv-00502-JAO-KJM Document 103 Filed 03/23/21 Page 17 of 34            PageID #:
                                    2287



 the H1-B visa’s six-year limit, and she must receive annual extensions of the visa

 to remain employed. Id. at 6, 8 & ¶¶ 75, 115, 162, 170. Without the injunctive

 relief, UH has no mechanism to seek an extension of Plaintiff’s employment,

 thereby depriving her of legal status, and disrupting her path to citizenship. Id. at 6

 & ¶¶ 171–72. Therefore, this action clearly implicates UH’s ability to request an

 extension of Plaintiff’s H1-B visa and the Court accordingly rejects Defendant’s

 unrelatedness argument.

        The Court is likewise unpersuaded that it lacks the authority to grant the

 requested relief due to AC21 § 106’s inapplicability. Defendant places undue

 emphasis on AC21 § 106 because Plaintiff does not seek relief thereunder and her

 ability to avail herself of the provision is irrelevant. Although AC21 § 106 may

 ultimately bear on Plaintiff’s ability to remain in the United States — independent

 of this action — it is not a barrier to relief here.

        Plaintiff asks the Court to stay the entry of judgment in the administrative

 proceedings pending the disposition of this action so that UH is able to request an

 extension of her H1-B visa.10 Critically, absent injunctive relief, UH cannot seek

 an extension.



 10
    Plaintiff explains that UH used the process provided under AC21 to extend her
 visa even before the denial of her labor certification application due to delays in
 processing the application. ECF No. 97 at 4.

                                             17
Case 1:18-cv-00502-JAO-KJM Document 103 Filed 03/23/21 Page 18 of 34             PageID #:
                                    2288



              2.     APA
                     - ---


       Defendant further argues that the APA does not authorize Plaintiff’s

 requested relief because such relief effectively resolves this litigation through an

 injunction. ECF No. 95 at 19. This argument is unfounded.

       Contrary to Defendant’s assertion, the APA authorizes the precise relief

 sought by Plaintiff and previously awarded by the Ninth Circuit. Under the APA,

 “[o]n such conditions as may be required and to the extent necessary to prevent

 irreparable injury, the reviewing court . . . may issue all necessary and appropriate

 process to postpone the effective date of an agency action or to preserve status or

 rights pending conclusion of the review proceedings.” 5 U.S.C. § 705. Courts

 apply the same factors to evaluate stays under § 705 and preliminary injunctions.

 See Immigrant Legal Res. Ctr. v. Wolf, __ F.3d __, 2020 WL 5798269, at *4 (N.D.

 Cal. Sept. 29, 2020) (citing City & County of San Francisco v. U.S. Customs &

 Immigr. Servs., 408 F. Supp. 3d 1057, 1078 (N.D. Cal. 2019)); Bauer v. DeVos,

 325 F. Supp. 3d 74, 104–05 (D.D.C. 2018).

       Plaintiff is not using this Motion to obtain relief on the merits. She merely

 asks that her rights be preserved pending resolution of this action. The APA

 clearly authorizes this relief, and directing the entry of a stay for the purpose of

 maintaining the status quo does not amount to a mandatory injunction. The only

 “affirmative action” required of Defendant would be administrative, i.e., reopening


                                            18
Case 1:18-cv-00502-JAO-KJM Document 103 Filed 03/23/21 Page 19 of 34               PageID #:
                                    2289



 the labor certification application, and for the sole purpose of maintaining the

 status quo and preventing Plaintiff from losing her immigration status pending

 final adjudication on the merits.11 Defendant would not be required to revisit or

 alter the substance of the agency decision. Notably, if awarded, a preliminary

 injunction would maintain the status quo, not resolve the merits of this case. See

 Ramos, 975 F.3d at 887 (“‘A preliminary injunction . . . is not a preliminary

 adjudication on the merits but rather a device for preserving the status quo and

 preventing the irreparable loss of rights before judgment.’” (alteration in original)

 (citation omitted)). And it would prevent Plaintiff from losing her immigration

 status pending final adjudication on the merits.

           C.    Winter Factors/“Serious Questions” Standard

           The Court now turns to the Winter factors and the Ninth Circuit’s “serious

 questions” standard, the satisfaction of which will entitle Plaintiff to injunctive

 relief.

                 1.     Likelihood of Success on the Merits/Serious Questions Going
                        to the Merits

           Plaintiff argues that she is likely to succeed on the merits because: (1)

 Defendant’s denial of the labor certification application was arbitrary and

 capricious; (2) Defendant engaged in malfeasance resulting in due process


 11
    Counsel conceded at the hearing that the requested relief would maintain the
 status quo with respect to Plaintiff’s immigration status.
                                              19
Case 1:18-cv-00502-JAO-KJM Document 103 Filed 03/23/21 Page 20 of 34             PageID #:
                                    2290



 violations; and (3) Defendant did not provide notice of changes to the en banc

 procedures.12 ECF No. 84 at 5. Defendant criticizes Plaintiff’s arguments as

 conclusory and deficient. ECF No. 95 at 16–17. However, Defendant is well

 aware of Plaintiff’s core arguments in this case, pending since December 2018.

 And not only is Plaintiff proceeding pro se, the FAC amply sets forth her

 allegations regarding the APA claims and the errors made by Defendant.

       Under this prong, the Court considers whether there is a likelihood of

 success on the merits or alternatively, serious questions going to the merits, as well

 as the APA’s requirements for the review of agency actions. See Earth Island Inst.

 v. Carlton, 626 F.3d 462, 468 (9th Cir. 2010). Under the APA, an agency action

 may only be set aside if it is “arbitrary, capricious, an abuse of discretion, or

 otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A); see also Earth

 Island, 626 F.2d at 468. “This standard of review is ‘highly deferential, presuming

 the agency action to be valid and affirming the agency action if a reasonable basis

 exists for its decision.’” Ranchers Cattlemen Action Legal Fund United

 Stockgrowers of Am. v. U.S. Dep’t of Agric., 499 F.3d 1108, 1115 (9th Cir. 2007)




 12
    The second argument is irrelevant, as the Court dismissed Plaintiff’s due
 process claim, and at the time the Court heard this Motion, Plaintiff had yet to
 amend the claim. Because Plaintiff’s APA claims are the thrust of this litigation
 and are directly related to the relief sought, the Court focuses on them in evaluating
 this Motion.
                                            20
Case 1:18-cv-00502-JAO-KJM Document 103 Filed 03/23/21 Page 21 of 34           PageID #:
                                    2291



 (citation omitted). A court may not substitute the agency’s judgment with its own.

 See Earth Island, 626 F.3d at 468. Instead,

               a decision may only be reversed as arbitrary and capricious “if
               the agency relied on factors Congress did not intend it to
               consider, entirely failed to consider an important aspect of the
               problem, or offered an explanation that runs counter to the
               evidence before the agency or is so implausible that it could not
               be ascribed to a difference in view or the product of agency
               expertise.”

 Id. at 468–69 (citation omitted). Applying these standards, the Court finds that, at

 a minimum, Plaintiff raises “serious questions” on the merits of her APA claims.

         Plaintiff alleges that BALCA abused its discretion by affirming the CO’s

 denial of the labor certification application and failing to consider the complete

 administrative file. ECF No. 35 ¶¶ 58–66. Following UH’s submission of the

 labor certification application, DOL responded with an audit notification

 requesting additional information. Administrative Record (“AR”), ECF No. 80 at

 139–41.13 UH initially provided an audit response on February 16, 2011.14 After

 UH inquired about the status of the application in February 2012, id. at 239–40,

 DOL asked UH to resubmit the audit response. Id. at 135–36. Included in the

 resubmitted response were documents outlined in 20 C.F.R. § 656.17(e) — copies



 13
    The pincites refer to the pagination assigned to filed documents by the Federal
 Judiciary’s electronic case management system (CM/ECF).
 14
      This response is not included in the AR. ECF No. 80 at 138.
                                          21
Case 1:18-cv-00502-JAO-KJM Document 103 Filed 03/23/21 Page 22 of 34               PageID #:
                                    2292



 of Sunday print advertisements placed in the Honolulu Star-Advertiser and

 printouts of advertisements placed on UH’s website, on Craigslist, and with UH’s

 Center for Career Development and Student Employment. Id. at 41, 76–95.

       The CO offered two reasons for denying the labor certification application.

 First, UH failed to provide adequate documentation of the job advertisement on its

 website pursuant to 20 C.F.R. § 656.17(e)(1)(ii)(B) (allowing documentation of

 recruitment on an employer’s website through dated copies of pages from the site

 advertising the job opportunity) because the document submitted, titled “Work at

 UH Advertisement,” did not appear to be from a website nor was there proof that it

 was posted to the website. Id. at 36. Second, this proof of UH’s website offered a

 salary less favorable than that offered to Plaintiff, in violation of 20 C.F.R.

 § 656.17(f)(7) (prohibiting advertisements in newspapers of general circulation or

 professional journals from containing “wages or terms and conditions of

 employment that are less favorable than those offered to the alien”). Id.

       UH sought reconsideration of the denial and included supporting

 documentation with its request. Id. at 6–8. In response to the first denial reason,

 UH represented that it advertises every position on the Work at UH website, and

 attached a printout containing the URL and the August 3, 2010 print date as proof

 of the job posting during the relevant period. Id. at 6. UH explained that the John

 A. Burns School of Medicine had not previously provided a copy to the Office of


                                           22
Case 1:18-cv-00502-JAO-KJM Document 103 Filed 03/23/21 Page 23 of 34            PageID #:
                                    2293



 Faculty and Scholar Immigration Services, which handled the filing of the labor

 certification application, so the document submitted in response to the audit did not

 include the URL and print date. Id. With respect to the second denial reason, UH

 argued in pertinent part that additional recruitment steps, including advertisements

 on an employer’s website, need not comply with § 656.17(f)(7)’s prohibition on

 advertising wages less favorable than those offered to the alien because

 § 656.17(f)(7) only applies to advertisements in newspapers of general circulation

 or professional journals. Id. at 6–7.

       The CO denied reconsideration, concluding that UH did not overcome the

 deficiencies identified in the denial. Specifically: (1) because UH failed to submit

 the printout with URL and date with its audit response, despite having the

 opportunity to do so, he could not consider the printout; (2) because the printout

 submitted with the audit response was inadequate, the denial was valid; (3) as

 UH’s website is part of the recruitment effort, the advertisement is subject to

 § 656.17(f)(7); and (4) the published wage on the website was less than that

 offered to Plaintiff, so the denial was valid. Id. at 4–5. The CO forwarded the case

 to BALCA. Id. at 5.

       On November 16, 2016, BALCA issued a Decision and Order Affirming

 Denial of Certification. Id. at 171–78. BALCA affirmed the CO’s denial of the

 application on the following grounds: (1) UH’s audit response failed to include


                                          23
Case 1:18-cv-00502-JAO-KJM Document 103 Filed 03/23/21 Page 24 of 34            PageID #:
                                    2294



 acceptable proof of its website advertisement pursuant to § 656.17(e)(1)(ii)(B); and

 (2) the CO properly refused to accept the printout of the website advertisement

 containing the URL and date, offered for the first time with the request for

 reconsideration, because UH had the opportunity and responsibility to submit this

 evidence in response to the audit. Id. at 176 (citing 20 C.F.R.

 § 656.24(g)(2)(i)-(ii)). BALCA also rejected UH’s contention that the CO

 considered the printout of the website advertisement with URL and date, which

 placed the advertisement before BALCA. Id. at 178. It concluded that the CO in

 fact refused to consider this printout due to UH’s failure to produce it with the

 audit response. Id. Having determined that the CO did not err in denying

 certification, BALCA found it unnecessary to address the CO’s second denial

 reason. Id. & n.7.

       BALCA’s affirmance of the CO’s denial was arguably arbitrary and

 capricious. In the audit request, the CO requested documentation outlined in

 § 656.17(e). Id. at 140. Documentation of UH’s website as a recruitment medium

 could be satisfied “by providing dated copies of pages from the site that advertise

 the occupation involved in the application.” 20 C.F.R. § 656.17(e)(1)(ii)(B).

 BALCA interprets “the documentation requirement of Section 656.17(e)(1)(ii)(B)

 flexibly to afford employers the opportunity to document their efforts through

 ‘reasonably equivalent alternative methods.’” Software Analysts Corp., 2015-


                                           24
Case 1:18-cv-00502-JAO-KJM Document 103 Filed 03/23/21 Page 25 of 34          PageID #:
                                    2295



 PER-00043, 2019 WL 350787, at *4 (Bd. Alien Lab. Cert. App. Jan. 23, 2019)

 (citations omitted). Due to a website’s “ephemeral” nature, “retention of reliable

 contemporaneous documentation of the status of a web page on the dates attested

 to in the Form 9089 is essential for an employer to be able to meet the PERM

 documentation requirement of dated copies of company website postings.” Id.

 (internal quotation marks and citation omitted). Employers must therefore

 “provide direct evidence (beyond the Form 9089) of the content of the

 advertisements and the dates they ran, either through dated copies of web pages or

 another reasonably equivalent method of proof.” Id. at *5 (internal quotation

 marks and citations omitted) (emphasis added); see also Spring Branch Indep. Sch.

 Dist., 2012-PER-01160, 2016 WL 1069767, at *4 (Bd. Alien Lab. Cert. App. Mar.

 10, 2016) (“[T]he actual content of the advertisements is still necessary for the CO

 to determine whether the advertisement is for the occupation listed on the ETA

 Form 9089 and whether the advertisement was placed in good faith and the job

 was clearly open to U.S. applicants.” (citations omitted)).

       Here, UH’s audit response included a copy of the website pages15 — the

 actual content of the advertisement — and while it lacks a date stamp, the first



 15
    The CO surmised that the printout was a word document, and BALCA agreed
 that it did not appear to be printed copy of an advertisement from a website. ECF
 No. 80 at 173 & n.4.

                                          25
Case 1:18-cv-00502-JAO-KJM Document 103 Filed 03/23/21 Page 26 of 34             PageID #:
                                    2296



 page includes the job posting date of August 2, 2010 and a closing date of

 September 4, 2010. ECF No. 80 at 80–83. BALCA acknowledged as much. Id. at

 173 n.4. This date range corresponds with the dates provided in the labor

 certification application.16 Id. at 147. Thus, even conducting a highly deferential

 review, the CO’s explanation, relied upon by BALCA, runs counter to the evidence

 before them.

       Further compounding the questionable rulings is the internal inconsistency

 between the bases for the CO’s denials. “[A]n internally inconsistent analysis is

 arbitrary and capricious.” Nat’l Parks Conservation Ass’n v. EPA, 788 F.3d 1134,

 1141 (9th Cir. 2015) (citation omitted). The first denial reason rested on the lack

 of adequate proof of UH’s website posting. Yet the very evidence deemed

 insufficient in the first denial reason serves as the basis for the second denial

 reason. It is unclear how a printout that fails to constitute evidence of the content

 of the website posting can then serve to reveal a violation of

 § 656.17(f) due to the listed salary amount.

       Even ignoring the contradiction, the CO’s conclusion that UH violated



 16
    Moreover, although neither the CO nor BALCA considered the website job
 advertisement submitted with the request for reconsideration, the content is
 identical to the copy provided with the audit response, save for the closing date,
 which changed to August 17, 2010. Compare ECF No. 80 at 12–14, with id. at 80–
 83.

                                           26
Case 1:18-cv-00502-JAO-KJM Document 103 Filed 03/23/21 Page 27 of 34            PageID #:
                                    2297



 § 656.17(f) by advertising a wage less than Plaintiff’s offered wage is questionable

 at best. ECF No. 80 at 4–5, 36. In its request for reconsideration, UH argued that

 § 656.17(f) is inapplicable to advertisements on its website. Id. at 6. The CO

 rejected this contention, stating that “the employer’s website is one part of the

 recruitment effort used by the employer to test the labor market and must therefore

 contain the same information required of advertisements set forth in . . . §

 656.17(f).” Id. at 4. But by its plain terms, § 656.17(f) applies to

 “[a]dvertisements placed in newspapers of general circulation or in professional

 journals,” 20 C.F.R. § 656.17(f), and “does not govern the content of online

 advertisements.” Ediwatch, Inc., 2014-PER-00467, 2018 WL 889751, at *2 (Bd.

 Alien Lab. Cert. App. Feb. 7, 2018). “[A] CO may not deny an application based

 on a petitioning employer’s failure to comply with an unwritten requirement that

 has no basis in the clear text of the regulations.” Id.; see Symantec Corp., 2011-

 PER-01856, 2014 WL 4473262, at *8 (Bd. Alien Lab. Cert. App. July 30, 2014)

 (en banc) (“[N]either BALCA nor the CO may disregard the plain text of the

 regulations for policy or other considerations.” (citations omitted)). In denying

 certification based on an unwritten requirement that is contrary to the application

 regulations, the CO’s determination arguably had no reasonable basis and is not in

 accordance with the law.




                                           27
Case 1:18-cv-00502-JAO-KJM Document 103 Filed 03/23/21 Page 28 of 34              PageID #:
                                    2298



       For these reasons, there are serious questions going to the merits of

 Plaintiff’s APA claims.17

              2.     Irreparable Harm

       Plaintiff claims that she will accrue illegal status and be forced to leave the

 United States without the requested injunctive relief. ECF No. 84 at 6. “A

 plaintiff seeking preliminary relief must ‘demonstrate that irreparable injury is

 likely in the absence of an injunction.’” California v. Azar, 911 F.3d 558, 581 (9th

 Cir. 2018) (citation omitted). “At a minimum, a plaintiff seeking preliminary

 injunctive relief must demonstrate that it will be exposed to irreparable harm.”

 Caribbean Marine Servs. Co. v. Baldrige, 844 F.2d 668, 674 (9th Cir. 1988)

 (citation omitted). As a prerequisite to injunctive relief, “a plaintiff must

 demonstrate immediate threatened injury”; a speculative injury is not irreparable.

 Id. (citations omitted). “Irreparable harm is . . . harm for which there is no

 adequate legal remedy, such as an award of damages.” Ariz. Dream Act Coal. v.

 Brewer, 757 F.3d 1053, 1068 (9th Cir. 2014) (citation omitted).

       Defendant misapprehends the irreparable harm standard, inexplicably

 arguing that Plaintiff cannot establish irreparable harm — though admitted at the

 hearing that she will suffer irreparable harm — absent a showing that she will



 17
    Given this determination, the Court finds it unnecessary to address the APA
 claim regarding failure to provide notice of the change to the en banc rules.
                                           28
Case 1:18-cv-00502-JAO-KJM Document 103 Filed 03/23/21 Page 29 of 34               PageID #:
                                    2299



 receive an H1-B extension if the labor certification application is reopened. ECF

 No. 95 at 18–19. As explained above, Plaintiff must demonstrate an immediate

 threatened injury. Satisfaction of this standard does not require a showing that the

 issuance of the requested injunction would result in an extension of her H1-B visa.

 The converse is required — a likelihood of irreparable harm in the absence of the

 injunction.

         Plaintiff plainly articulates the immediate harm she faces if the labor

 certification application remains closed — UH is unable to renew her H1-B visa,

 which expires on May 1, 2021. ECF No. 84 at 6; ECF No. 92 at 3. Plaintiff

 cannot legally work past that date and will become an undocumented immigrant

 subject to deportation. ECF No. 92 at 3. She would also lose the immigration

 priority date she has retained for over ten years. Id.; ECF No. 97 at 9 (“[T]he

 Plaintiff has been waiting in line for 10 years for her opportunity for a green card

 and now the Defendant is asking her to give up her place.”). Thus, whether or not

 Plaintiff will ultimately obtain an H1-B visa extension is irrelevant. The critical

 fact — ignored by Defendant — is that Plaintiff’s presently closed labor

 certification application precludes UH from seeking an H1-B visa extension on her

 behalf. The resulting consequences unquestionably expose Plaintiff to irreparable

 harm.




                                            29
Case 1:18-cv-00502-JAO-KJM Document 103 Filed 03/23/21 Page 30 of 34                 PageID #:
                                    2300



               3.     Balance of Equities/Public Interest

        Plaintiff contends that Defendant’s conduct tips the equities in her favor

 because his closure of the administrative proceedings without a court order

 evidences his gamesmanship. ECF No. 84 at 6–8. She also argues that her

 requested injunctive relief is narrowly tailored and has no impact on the public

 interest. ECF No. 84 at 6.

        According to Defendant, the requested relief is inconsistent with the public

 interest because (1) AC 21 § 106 was not intended to be employed in this manner

 — conferring an immigration benefit upon Plaintiff while otherwise qualified

 aliens await processing of labor certification applications and immigrant petitions

 due to visa quota backlogs; (2) it would force DOL to act contrary to 8 U.S.C.

 § 1182(a)(5)(A)(i), which ensures that foreign workers will not adversely affect the

 employment, wages, and working conditions of workers in the United States; and

 (3) the government will be irreparably harmed by the micromanagement of its

 vested control over a statutory program. ECF No. 95 at 20.

        In assessing whether Plaintiff establishes that the balance of equities tip in

 her favor, “the district court has a ‘duty . . . to balance the interests of all parties

 and weigh the damage to each.’” Stormans, Inc. v. Selecky, 586 F.3d 1109, 1138

 (9th Cir. 2009) (alteration in original) (citation omitted). “When the reach of an

 injunction is narrow, limited only to the parties, and has no impact on non-parties,


                                             30
Case 1:18-cv-00502-JAO-KJM Document 103 Filed 03/23/21 Page 31 of 34              PageID #:
                                    2301



 the public interest will be ‘at most a neutral factor in the analysis rather than one

 that favor[s] [granting or] denying the preliminary injunction.’” Id. at 1138–39

 (alterations in original) (citation omitted). When an injunction’s impact “reaches

 beyond the parties, carrying with it a potential for public consequences, the public

 interest will be relevant to whether the district court grants the preliminary

 injunction.” Id. at 1139 (citations omitted). “The public interest inquiry primarily

 addresses impact on non-parties rather than parties.” League of Wilderness

 Defs./Blue Mountains Biodiversity Project v. Connaughton, 752 F.3d 755, 766 (9th

 Cir. 2014) (citation omitted). It also requires the Court to “‘consider whether there

 exists some critical public interest that would be injured by the grant of preliminary

 relief.’” Cottrell, 632 F.3d at 1138 (citation omitted); see Stormans, 586 F.3d at

 1139 (“‘[C]ourts . . . should pay particular regard for the public consequences in

 employing the extraordinary remedy of injunction.’” (alteration in original)

 (citation omitted)).

       Here, the equities tip sharply in Plaintiff’s favor, and defense counsel

 conceded so at the hearing. Defendant would suffer no real harm if ordered to stay

 the entry of final judgment/reopen the labor certification application. At the Ninth

 Circuit’s direction, Defendant already did so from October 11, 2019 until the entry




                                           31
Case 1:18-cv-00502-JAO-KJM Document 103 Filed 03/23/21 Page 32 of 34              PageID #:
                                    2302



 of the mandate on October 21, 2020.18 ECF No. 60. Defendant mischaracterizes

 the requested relief as micromanagement of DOL’s vested control over a statutory

 program. Compliance with an injunction or stay here would effectively be

 ministerial. It would not require DOL to refrain from effectuating its duties or

 force it to take action that is contrary to the administration of the labor certification

 process.

       In contrast, Plaintiff will suffer significant harm if her H1-B visa expires.

 As detailed above, she would become unemployed, accrue illegal status, lose her

 priority date, and be subject to deportation. The Court disagrees with Plaintiff’s

 argument that the equities tip in her favor due to Defendant’s gamesmanship,

 however. Plaintiff views Defendant’s conduct as “an affirmative action to casually

 administratively close the case again on a whim rather than a regulation or order

 from a court.” ECF No. 84 at 6. While it may feel like gamesmanship to Plaintiff,

 Defendant’s closure of the final decision was not improper. The Ninth Circuit only

 required the final decision to remain open until the entry of the mandate. It was

 temporary injunctive relief pending the disposition of the appeal and no further

 order was required to return the final decision to its prior status.




 18
   Defendant may have even done so beyond the entry date of the mandate. ECF
 No. 84-2 (informing Plaintiff in a letter dated January 4, 2021 that 2021-PER-
 02131 was returned to a closed final decision).
                                            32
Case 1:18-cv-00502-JAO-KJM Document 103 Filed 03/23/21 Page 33 of 34             PageID #:
                                    2303



       With respect to the public interest, there is virtually no impact to non-parties

 and no public interest would be injured by granting the Motion. The requested

 relief is extremely narrow and pertains exclusively to Plaintiff’s BALCA case.

 Defendant insists that Plaintiff is asking the Court to employ AC21 § 106 so she

 can obtain an extension of her H1-B visa. However, the Court already determined

 that Plaintiff is not seeking relief pursuant to AC21 § 106. She merely asks for the

 temporary removal of the barrier preventing UH from taking further steps that

 could preserve her status pending the disposition of this action. Whether Plaintiff

 obtains further relief will be determined by the appropriate agency. But without

 the requested relief, Plaintiff has no recourse.

       In sum, Plaintiff has demonstrated that there are serious questions going to

 the merits of her APA claims, she will suffer irreparable injury if relief is not

 granted, the balance of hardships tip sharply in her favor, and the public interest

 will not be harmed. Serving its intended purpose, a preliminary injunction will

 preserve the status quo and prevent “the irreparable loss of rights before

 judgment.” See Ramos, 975 F.3d at 887 (internal quotation marks and citation

 omitted). Accordingly, pursuant to FRCP 65(a) and 5 U.S.C. § 705, the Court

 orders Defendant to: (1) immediately stay entry of its final judgment in BALCA

 case number 2012-PER-02131 so that the labor certification application at issue

 remains pending until the resolution of this action, and (2) provide Plaintiff and


                                           33
Case 1:18-cv-00502-JAO-KJM Document 103 Filed 03/23/21 Page 34 of 34            PageID #:
                                    2304



 UH with written certification of the same within seven (7) days of the entry of this

 Order.

                                    CONCLUSION

       For the reasons stated herein, the Court GRANTS Plaintiff’s Motion for

 Preliminary Injunction. ECF No. 84. Defendant is ordered to: (1) immediately

 stay entry of its final judgment in BALCA case number 2012-PER-02131 so that

 the labor certification application at issue remains pending until the resolution of

 this action, and (2) provide Plaintiff and UH with written certification of the same

 within seven (7) days of the entry of this Order.

       IT IS SO ORDERED.

       DATED: Honolulu, Hawai‘i, March 23, 2021.




 Civil No. 18-00502 JAO-KJM, Hsiao v. Stewart; ORDER GRANTING PLAINTIFF’S MOTION FOR
 PRELIMINARY INJUNCTION

                                           34
